—Orders of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about September 13, 1996, terminating respondent’s parental rights to the subject children and committing their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, following fact-finding determinations of abandonment, unanimously affirmed, without costs.
We defer to Family Court’s findings, based largely on witness credibility, that during the six-month abandonment period respondent made only one “isolated” attempt to contact the agency, by way of a telephone call to the agency from his prison counselor inquiring into the possibility of the children visiting respondent at his prison facility. That finding is sufficient to support the conclusion of abandonment, especially where, as here, there is no record evidence of any ongoing efforts by respondent to keep in contact with the children outside of the abandonment period including the period before respondent’s incarceration (see, Matter of Crawford, 153 AD2d 108, 111). Nor is there merit to respondent’s claim that contact with the children was prevented or discouraged by the agency. At best, the credited testimony shows only that the agency made an early determination that adoption would be in the best interests of the children and thus made no efforts to encourage prison visits, it being under no obligation to do so (Social Services Law § 384-b [5] [b]). However, this hardly *234means that it discouraged or prevented other forms of contact, and indeed evidence that the agency advised respondent’s prison counselor that respondent’s views regarding the children’s placement was needed, and of its subsequent unsuccessful efforts during the abandonment period to contact respondent for that purpose, militates against any such conclusion (see, Matter of Crawford, supra, at 111-112). Concur— Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.